Citation Nr: 0706669	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-14 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for sleep disorder, to 
include as secondary to post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for alcohol/substance 
abuse, to include as secondary to PTSD.

3.  Entitlement to service connection for gastroesophageal 
reflux disease, to include as secondary to PTSD.

4.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD.


REPRESENTATION

Appellant represented by:	John E. Howell



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo New York that denied the veteran's claims of 
entitlement to service connection for a sleep disorder (On 
Call Effect), alcohol abuse, and gastric esophageal reflux, 
and an April 2004 rating decision that granted the veteran's 
claim of entitlement to service connection for PTSD, 
evaluated as 10 percent disabling, effective from May 6, 
1998.  The veteran perfected timely appeals of these 
determinations to the Board.

In a Decision Review Officer's Decision, dated March 2005, 
the veteran's initial disability rating for PTSD was 
increased to 50 percent, effective from May 6, 1998.  The 
veteran has continued his appeal concerning the initial 
rating assigned for PTSD.


FINDINGS OF FACT

1.  A sleep disorder was not incurred in service, and 
obstructive sleep apnea is not linked to the veteran's PTSD.

2.  A current alcohol or drug abuse disability has not been 
shown.

3.  Gastroesophageal reflux disease is not related to the 
veteran's PTSD, or to his period of service.

4.  The veteran's PTSD is not productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by 
service, and is not due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) as amended by 71 Fed. Reg. 52744 
(to be codified at 38 C.F.R. § 3.310(b)), 4.14 (2006).

2.  An alcohol or drug abuse disorder was not incurred in or 
aggravated by service, and is not due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d), 3.303, 3.310(a) 
as amended by 71 Fed. Reg. 52744 (to be codified at 38 C.F.R. 
§ 3.310(b)) (2006).

3.  Gastroesophageal reflux disease was not incurred in or 
aggravated by service, and is not due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a)  as amended by 71 
Fed. Reg. 52744 (to be codified at 38 C.F.R. § 3.310(b)) 
(2006).

4.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, the November 
2002 and December 2004 letters to the veteran from the RO 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a primary and secondary 
basis, as well to establish an higher disability rating for 
the service-connected PTSD, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decisions in this case, rather than prior to initial 
decisions as is typically required.  However, in cases 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  As noted, the 
last of these letters was issued in December 2004.  
Thereafter, the veteran was afforded an opportunity to 
respond and the RO then subsequently reviewed the claims and 
issued a statement of the case to the veteran in March 2005.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini, supra; Quaruccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, the Board determines that any defect 
concerning the timing of the VCAA notice requirements was 
cured and resulted in no risk of prejudice to the veteran.  
38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Also, as the Board concludes 
below that a preponderance is against the veteran's increased 
rating claim, any questions as to the appropriate effective 
date to be assigned are rendered moot.  Therefore, despite 
any inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002).  The information and 
evidence associated with the claims file consist of the 
veteran's service medical records, VA medical treatment 
records, private post-service medical treatment records, VA 
psychiatric examinations, and statements from the veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

II.  Service Connection

The veteran argues that he is entitled to service connection 
for a sleep disorder, alcohol and drug abuse, and 
gastroesophageal reflux disease.  Specifically, he claims 
that these disorders are the result of his service-connected 
PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progression of 
the nonservice-connected disease.  71 Fed. Reg. 52744 (to be 
codified at 38 C.F.R. § 3.310(b)); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Sleep disorder

The veteran's service medical records are negative for 
complaints of or treatment for any sleep disorder.  On 
separation examination, the veteran reported that he did not 
have and had never had night sweats, frequent trouble 
sleeping, or frequent or terrifying nightmares.

The medical record shows complaints of and treatment for 
sleeping problems dating back to October 1994.  On October 
1994 examination, the veteran complained of waking up in the 
middle of the night with difficulty breathing.  The veteran 
estimated that this had been going on for about 5 years, and 
occurred two to three times per month, usually in the first 
hour of sleep.  It was suggested that the veteran be 
considered for having Nocturnal Panic Disorder.  A November 
1994 letter from the veteran's physician diagnosed the 
veteran with "On-call Effect", which the physician 
suspected was related to the nature of the veteran's work. 

The record again shows treatment for sleeping trouble in 
April 2002.  In June 2002, the veteran was diagnosed as 
having obstructive sleep apnea syndrome, after undergoing an 
attended overnight polysomnography.

Sleeping problems were noted on July 2002 VA examination, 
which included panic attacks and nightmares.  On VA 
examination in May 2004, the veteran was noted to have 
worsening sleep problems over the years, including sleep 
apnea.

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for a sleep disorder.

A sleep disorder has not been shown to have been incurred in 
service.  Furthermore, with respect to the veteran's 
diagnosed physical condition of obstructive sleep apnea, 
there is no medical evidence indicating any link between such 
condition and the veteran's psychiatric condition of PTSD.

Moreover, to the extent that PTSD as a psychiatric condition 
has been responsible for any of the veteran's sleeping 
problems, the Board finds that such problems are already 
considered in establishing the veteran's rating for PTSD.  
Notably, "chronic sleep impairment" is a symptom 
specifically listed in the rating criteria for PTSD.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, as 
assigning multiple ratings for the same disability symptoms 
is not permitted, any such sleeping problems due to 
psychiatric causes do not warrant a separate disability 
rating.  See 38 C.F.R. § 4.14.

Accordingly, service connection is not warranted for a sleep 
disorder.

B.  Alcohol/drug abuse

A disability that is a result of the person's own willful 
misconduct or abuse of alcohol or drugs is not compensable.  
38 U.S.C.A. § 1110.  An injury or disease incurred during 
active service is not deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

However, an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, a service-connected 
disability can be service connected for compensation.  See 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A veteran 
must adequately establish, through clear medical evidence, 
that an alcohol or drug abuse disability is secondary to or 
caused by a primary service-connected disorder, and there 
must be establishing that the alcohol or drug abuse 
disability.  The alcohol or drug abuse disability must not be 
due to willful wrongdoing.  In addition, 38 U.S.C.A. § 1110 
permits a veteran to receive compensation for an alcohol 
abuse or drug abuse disability acquired as secondary to, or 
as a symptom of, a service-connected disability.  
Compensation is precluded in only two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  "Primary" alcohol abuse 
disability means an alcohol abuse disability arising during 
service from voluntary and willful drinking to excess.  
Allen, 237 F.3d at 1376.

In the instant case, although the veteran is currently 
service-connected for PTSD, there is no medical evidence of a 
current alcohol or drug abuse disability.

On July 2002 and May 2004 VA examinations for his PTSD, the 
veteran reported significant histories of alcohol and drug 
abuse, but also reported that he had not had a drink since 
1978, and had stopped drug usage in 1993.  Neither 
examination contains a diagnosis of alcohol or drug abuse, or 
describes such substance abuse as a symptom of the veteran's 
current PTSD.

The medical record is positive for similar reports of the 
veteran's alcohol and drug abuse history.  However, the 
record is also negative for a current diagnosis of alcohol or 
drug abuse, and the veteran has consistently reported that he 
has not used alcohol since 1978, and stopped using drugs 
sometime thereafter.

As there is no medical evidence of a current alcohol or drug 
abuse disability, the Board finds that a preponderance of the 
evidence is against the veteran's claim of service connection 
for alcohol/drug abuse.  Accordingly, service connection is 
not warranted.

C.  Gastroesophageal reflux disease

The veteran's service medical records are negative for 
complaints of or treatment for gastroesophageal reflux 
disease, or any related condition.  On separation 
examination, the veteran reported that he had never had and 
did not have frequent indigestion, or stomach, liver or 
intestinal trouble.

The medical record is positive for complaints of and 
treatment for a gastroesophageal condition.  On VA 
psychiatric examination in July 2002, the veteran reported 
that he began having gastric reflux problems in 1994, took 
medication then, and at the time of the examination was using 
over-the-counter medication.

There is no indication in the medical evidence, however, that 
the veteran's gastroesophageal reflux disease is in any way 
related to his PTSD, or to his period of service.

In the absence of medical evidence indicating a link between 
gastroesophageal reflux disease and the veteran's service or 
PTSD, the Board finds that a preponderance of the evidence is 
against the veteran's service connection claim.  Accordingly, 
service connection is not warranted.

Although the veteran may believe that he currently suffers 
disabilities related to his period of service, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).



III.  Initial Higher Rating

The veteran also argues that he is entitled to an initial 
disability rating in excess of 50 percent for his PTSD.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The veteran's PTSD is evaluated under Diagnostic Code 9411, 
38 C.F.R. § 4.130.  Under Diagnostic Code 9411:

A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

In the instant case, VA outpatient records reflect that in 
May 1998, the veteran underwent a series of psychological 
examinations.  The test results reflected that the veteran 
was currently depressed, worried and pessimistic, with 
moderate to severe levels of anxiety and tension, which may 
have made simple routine life tasks difficult.  The veteran 
reported difficulty sleeping, feelings of guilt and failure, 
feeling discouraged, being easily annoyed or irritated, and 
being easily fatigued.  The results also indicated that the 
veteran had no intention or plan to harm himself at the time.

During a October 2001 VA outpatient visit, the veteran 
reported losing his temper at a local library and yelling at 
another person who was complaining and making noise, and then 
leaving the library.  He further reported that he felt bad 
about the incident and had since returned to the library and 
apologized for his behavior, and was afterwards able to laugh 
at himself and to be teased by friends.  He also reported 
continuing to work on spending more time with his wife and 
family.

The veteran was afforded a VA psychiatric examination in July 
2002.  On mental status examination, the veteran: had 
adequate eye contact; was adequately groomed, attentive, 
cooperative, and alert; was oriented to person, place, and 
time; showed no obvious psychomotor retardation or agitation; 
had speech that was spontaneous, somewhat pressured, and was 
anxious throughout the examination; was slightly irritable at 
times, though not threatening; was not tearful; had coherent 
thought processes; showed no delusional features or response 
to auditory hallucinations; had fair insight into his 
condition; did not appear to be on any medications; appeared 
to have fair judgment; and did not appear to be currently 
dangerous to himself or others.  The veteran was diagnosed as 
having PTSD, with a Global Assessment of Functioning (GAF) 
score of 45.

The veteran was afforded a second VA psychiatric examination 
in May 2004 with the same examiner.  At that time the veteran 
reported that he left his job in March 2003 because he 
thought he was going to lose control of his temper there, and 
reported one time nearly hitting somebody with a shovel, but 
being stopped by others around him.  On mental status 
examination, the veteran: had adequate eye contact; was 
adequately groomed, attentive, cooperative, and alert; was 
oriented to person, place, and time; showed no obvious 
psychomotor retardation or agitation; had speech that was 
spontaneous but slightly pressured and of anxious quality; 
was a little less irritable than at his previous examination; 
was not tearful; had coherent thought processes; showed no 
delusional features or response to auditory hallucinations; 
had fair insight into his condition; did not appear to be on 
any medications; appeared to have fair judgment; did not 
appear to be currently dangerous to himself or others; had 
not been to psychiatric treatment since his earlier 
examination; and had gotten himself out of the workplace 
setting, where he had been building up feelings of wanting to 
retaliate against others there.  The veteran was diagnosed as 
having PTSD, with a GAF score of 42.

A January 2005 VA outpatient progress note indicates that the 
veteran had: well-groomed appearance; cooperative attitude; 
calm motor activity; appropriate affect; depressed mood; 
normal speech; intact though processes; no hallucinations, 
delusions, suicidal ideation or homicidal ideation; no 
impairment of self perception; full orientation to place, 
person and situation; recent, remote, and immediate memory 
intact; cognitive function intact.  The veteran's key 
symptoms were identified as: anxiety, sleep disturbance, and 
poor emotional control.

On March 2005 VA outpatient examination, the veteran reported 
that he still had difficulty with anger management, some 
anxiety, and a sleep disorder, but that his prescription 
medication had "taken the edge off", and that he was doing 
better.  March 2005 VA outpatient notes furthermore indicate 
a GAF score of 54.

After reviewing the record, the Board finds that the 
veteran's disability does not more closely approximate a 70 
percent rating than a 50 percent rating under Diagnostic Code 
9411.

The medical evidence reflects that the veteran has never 
demonstrated suicidal ideation or obsessional rituals that 
interfere with routine activities.  The veteran's speech, 
though at times noted to be spontaneous or anxious, has never 
been noted to be intermittently illogical, obscure, or 
irrelevant.  Although there is evidence of anxiety and 
depression, there is no evidence of near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.   The veteran has always shown 
full spatial orientation, and personal appearance and hygiene 
has always been noted to be appropriate.  The veteran has not 
shown inability to establish and maintain effective 
relationships, as he has remained married and has maintained 
effective relationships with friends and family.

The Board notes that the veteran has reported some instances 
of impaired impulse control and overreactions.  However, in 
the medical record between 1998 and 2005, very few such 
instances have been reported, and it is unclear to what 
extent such instances were provoked.  Also, although at least 
one such incident reportedly almost resulted in violence, 
there is no evidence that violence ever occurred.  Therefore, 
despite several instances of impaired impulse control 
reported, the Board determines that the veteran's disability 
is not characterized by impaired impulse control, such as 
unprovoked irritability with periods of violence, so as to 
warrant a 70 percent disability rating under Diagnostic Code 
9411.

Also, the veteran has shown some evidence of difficulty in 
adapting to stressful circumstances, including work or a 
worklike setting, through his reported workplace 
difficulties.  During his May 2004 VA examination, the 
veteran indicated that he had to leave his job after 21 years 
in March 2003, because he thought he was going to lose 
control of his temper there.  However, the record also 
reflects that on July 2001 outpatient examination, the 
veteran reported that he would be able to retire from his job 
in about 2 and a half years, and that work related stress was 
greatly decreased as a result of this.  Additionally, despite 
the veteran's difficulty handling the stress of his job, he 
was able to maintain employment with the same employer for 21 
years before retiring, and there is no objective medical 
evidence of record that the veteran is unemployable.  The 
Board therefore finds that although the veteran has reported 
some workplace difficulties, he has not demonstrated such 
difficulty in adapting to stressful circumstances that a 70 
percent disability rating is warranted under Diagnostic Code 
9411, considering the absence of other relevant 
symptomatology.

Finally, the Board recognizes the veteran's GAF scores of 45 
and 42 on his July 2002 and May 2004 VA examinations, 
respectively.  GAF scores are a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  The veteran's GAF scores thus reflect serious 
symptoms, or serious impairment in social, occupational, or 
school functioning.  However, the Board also notes that the 
veteran has never been noted to have symptoms such as 
suicidal ideation, severe obsessional rituals, or frequent 
shoplifting, and the record reflects that he does have 
friends and kept the same job for 21 years before retiring.  
Moreover, even considering his GAF scores, the record does 
not reflect that the veteran's PTSD is productive of symptoms 
that meet the criteria of a 70 percent rating under 
Diagnostic Code 9411.

Accordingly, an initial disability rating in excess of 50 
percent for PTSD is not warranted in this case.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for sleep disorder, to 
include as secondary to PTSD, is denied.

Entitlement to service connection for alcohol/substance 
abuse, to include as secondary to PTSD, is denied.

Entitlement to service connection for gastroesophageal reflux 
disease, to include as secondary to PTSD, is denied.

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


